DETAILED ACTION
 Election/Restrictions
Claims 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there are no allowable generic or linking claim. Election was made without traverse in the reply filed on  04/06/2022.  
Thus claims 1-18 are present for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 02/16/2021 has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 11, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,305,652 issued to Kim.
Regarding claim 1, Kim teaches a semiconductor memory device (fig. 3) comprising: a memory string (CS11) connected between a common source line (CSL) and a bit line (BL) and including at least one first select transistor (DST), a plurality of memory cells (MC), and a plurality of second select transistors (SST0-SST2); and control logic (150 in fig. 1) configured to apply a first voltage to a first group (0V to SSL0) among second select lines respectively connected to the second select transistors, float a second group (SSL1 is floated) among the second select lines and then apply an erase voltage to the common source line (Vera to SL), during an erase operation.  (See col. 6, line 12 to col. 7, line 4).
Regarding claim 2, Kim teaches the semiconductor memory device of claim 1, wherein the first voltage generates a gate induced drain leakage (GIDL) current in the second select transistors connected to the second select lines in the first group.  (See col. 6, lines 62-67).
Regarding claim 5, Kim teaches the semiconductor memory device of claim 1, wherein the second select lines (SSL0 lines in fig. 3) of the second group are positioned adjacent to the common source line (CSL line).  
Regarding claim 11, Kim teaches a method of operating a semiconductor memory device (fig. 4) including a cell string (CS in fig. 3) including first and second drain select transistors (DST0, DST1), a plurality of memory cells (MC1-MC2), a first source select transistor (SST0), and a second source select transistor (SST1) sequentially connected between a bit line (BL1) and a common source line (CSL), the method comprising: applying a first voltage to a first source select line (0V to SSL0 in fig. 4) connected to the first source select transistor; floating a second source select line (SSL1 is floated) connected to the second source select transistor; and increasing a voltage of the second source select line by applying an erase voltage to the common source line.  (See col. 6, line 12 to col. 7, line 4).
Regarding claim 12, Kim teaches the method of claim 11, further comprising applying the first voltage to the second source select line (0V to SSL1 in fig. 5) before the floating operation is performed.  
Regarding claim 14, Kim teaches the method of claim 11, wherein the first voltage is a ground voltage (See fig. 5 and col. 6, lines 32-35).
Regarding claim 17, Kim teaches the method of claim 11, further comprising: floating the first source select line (floating SSL0 at times T2 and T3 in fig. 5) after applying the first voltage to the first source select line (0V to SSL0) connected to the first source select transistor. 
Allowable Subject Matter
Claims 3-4, 6-10, 13, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the semiconductor memory device of claim 1, wherein during the erase operation, the control logic is further configured to precharge the second group to a second voltage higher than the first voltage, and wherein the control logic floats the second group after the precharge operation is performed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose memory devices and methods for erasing memory blocks of memory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/18/2022

/SON L MAI/Primary Examiner, Art Unit 2827